Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       

                                           DETAILED ACTION

1. This action is response to application filed on 12/16/2021. Claims 1-3, 5-21 are pending.
                    Response to argument(s)/ and amendment(s)
2. There is no response to the non-statutory double patenting to claim 1, 11 and 16 as being un-patentable over claim 1 of U.S. Patent No. U.S. 10,355,913, therefore the rejection is retained.

                                        Double patenting

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 11 and 16 are rejected on the ground of non-statutory double patenting as being un-patentable over claim 1 of U.S. Patent No. U.S. 10,355,913. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe a similar method for predicting likelihood that a second event notification will be issued based on a group of event notifications.

The current application 17081689
10,355,913
Explanation
1. A system comprising: a processor; and memory storing program instructions that, upon execution by the processor, cause the processor to perform operations comprising: 








monitoring a first performance of an application associated with a service provided by a managed network, or a second performance of a first network device of a plurality of network devices within the managed network, or both; 






issuing a first event notification in response to determining that the monitored first performance of the application 


predicting a statistical likelihood that a second event notification will be issued based on an analysis of a group of event notifications that includes the first event notification; and 



        reporting the statistical likelihood in response to determining that the statistical likelihood crosses a threshold.




monitoring respective performance of a plurality of network entities of the managed network, wherein each network entity of the plurality of network entities is associated with a service of the managed network or a computing device of the managed network, wherein each service of the managed network executes on at least one computing device of the managed network; 
issuing an alert in response to determining that at least one of the monitored respective performance is below 

predict a performance of a second network entity of the plurality of network entities by determining a statistical likelihood that an additional alert will be issued for the monitored respective performance of the second network entity; and 
reporting a prediction score configured to indicate the determined statistical likelihood via a display device by issuing a score notification 











Similar remarks apply to the instant claims 11 and 16.

              Allowable Subject Matter

4. Claims 1, 11 and 16 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole, however those claims 1, 11 and  
5. With respect to claims 1, 11 and 16, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations “reporting the statistical likelihood in response to determining that the statistical likelihood crosses a threshold, wherein the statistical likelihood crossing the threshold corresponds to the statistical likelihood transitioning from above the threshold to below the threshold” in context of the claims as a whole. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
                                                   Conclusions

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452